[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. White v. Tepe, Slip Opinion No. 2019-Ohio-760.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2019-OHIO-760
      THE STATE EX REL. WHITE, APPELLANT, v. TEPE, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as State ex rel. White v. Tepe, Slip Opinion No. 2019-Ohio-760.]
Mandamus and prohibition—Common pleas court had jurisdiction over habeas
        corpus petition—Writs denied and court of appeals’ dismissal affirmed.
     (No. 2018-0926—Submitted January 8, 2019—Decided March 6, 2019.)
   APPEAL from the Court of Appeals for Warren County, No. CA2018-03-034.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Marcus D. White, appeals the dismissal of his complaint
for writs of mandamus and prohibition against respondent, Warren County
Common Pleas Court Judge Timothy Tepe. We affirm.
                              Allegations in the complaint
        {¶ 2} In 2005, a Franklin County jury convicted White of murder and
felonious assault, with firearm specifications.            See State v. White, 10th Dist.
Franklin No. 05AP-1178, 2006-Ohio-4226, ¶ 5. The court of appeals affirmed his
                             SUPREME COURT OF OHIO




convictions but reversed his sentence and remanded for a new sentencing hearing.
Id. at ¶ 35. On remand, the trial-court judge sentenced White to serve an aggregate
prison sentence of 25 years to life. State v. White, Franklin C.P. case No. 03CR-
7014. The court of appeals affirmed the new sentence. State v. White, 10th Dist.
Franklin No. 07AP-743, 2008-Ohio-701, ¶ 2. White is currently a prisoner in the
Warren Correctional Institution.
       {¶ 3} On May 19, 2016, White filed a petition for a writ of habeas corpus
in the Warren County Court of Common Pleas. See State ex rel. White v. Harris,
Warren C.P. case No. 16 CV 088642. The case was assigned to Judge Michael
Gilb. On August 29, 2016, Judge Gilb granted the motion of the respondent,
Warden Chae Harris, to dismiss the complaint based on res judicata and for failure
to state a claim cognizable in habeas.
       {¶ 4} Thereafter, on March 26, 2018, White commenced the present action
against Judge Gilb in the Twelfth District Court of Appeals. White alleged that
Judge Gilb, as a common-pleas-court judge, patently and unambiguously lacked
jurisdiction to hear the habeas petition that White himself had filed. In his prayer
for relief, White asked the court of appeals to “stop [Judge Gilb’s] future
unauthorized exercise of jurisdiction and to correct/vacate the results of [his] prior
void and jurisdictionally unauthorized actions in Case No.: 16 CV 88642.”
       {¶ 5} Judge Tepe, as successor to Judge Gilb, filed a motion to dismiss. The
court of appeals granted the motion on June 7, 2018. White appealed.
                                      Analysis
       {¶ 6} Under the Ohio Constitution, the Supreme Court and the courts of
appeals have original jurisdiction in habeas corpus. Ohio Constitution, Article IV,
Sections 2(B)(1)(c) and 3(B)(1)(c). White argues that the common pleas courts
have no such jurisdiction because the Ohio Constitution does not directly confer it.
He is mistaken.




                                          2
                                January Term, 2019




       {¶ 7} The Ohio Constitution provides that the courts of common pleas
“shall have such original jurisdiction over all justiciable matters and such powers
of review of proceedings of administrative officers and agencies as may be
provided by law.” Ohio Constitution, Article IV, Section 4(B). The General
Assembly has expressly conferred habeas jurisdiction on the common pleas courts.
R.C. 2725.02.
       {¶ 8} In his reply brief, White clarifies that he does not deny the jurisdiction
of the common pleas courts to issue habeas corpus writs in some cases. Instead,
his theory is that the common pleas court “may hear the merits of a lower court or
court of the same jurisdictional level, but not a higher court’s * * * judgment.” But
R.C. 2725.02 imposes no such limitation on the common pleas court’s jurisdiction.
Moreover, White’s argument is based on a misunderstanding of what such a habeas
action entails. A common pleas court hearing a habeas corpus petition is not sitting
in review of a higher court’s judgment affirming an inmate’s conviction; rather, the
habeas court is considering issues relating to an alleged right to immediate release
that have arisen subsequent to the original appeal.
       {¶ 9} White has not demonstrated that the common pleas court lacked
jurisdiction over his habeas case, and he is therefore not entitled to relief in
mandamus or prohibition to undo Judge Gilb’s judgment. We affirm the judgment
of the court of appeals.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Marcus D. White, pro se.
       David P. Fornshell, Warren County Prosecuting Attorney, and Keith W.
Anderson, Assistant Prosecuting Attorney, for appellee.
                               _________________




                                          3